Citation Nr: 0029900	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 
1995, for a 100 percent schedular evaluation for post 
traumatic stress disorder, (PTSD).   

2.  Entitlement to an increased rating for right knee sprain 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.  



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

The appeal regarding the effective date for the award of 
benefits relating to PTSD arose from a May 1998 rating 
action, and was perfected on appeal in February 1999.  The 
matter concerning the evaluation of the veteran's right knee 
disability arose from an October 1995 rating action and was 
perfected on appeal in January 1996.  In June 1996, the 
veteran appeared at a hearing conducted by a hearing officer 
at the VA Regional Office (RO), and in September 2000, the 
veteran appeared at a hearing conducted by the undersigned at 
the RO.  


FINDINGS OF FACT

1.  The veteran's original application for service connection 
for PTSD was received in June 1995.  

2.  The earliest medical record showing that the presence of 
PTSD was suspected is dated in April 1995.   

3.  The earliest record on which the veteran is shown to have 
been diagnosed to have PTSD is dated in June 1995. 

4.  The veteran has been awarded service connection for PTSD, 
evaluated as 100 percent disabling, effective from April 19, 
1995.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than April 19, 1995, for a 100 percent schedular evaluation 
for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(b)(2) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue concerning the effective date for 
the award of benefits relating to PTSD, the record shows that 
the veteran was initially awarded service connection for that 
disability in an October 1995 rating action.  At that time, 
the veteran was assigned a 10 percent evaluation, effective 
from April 19, 1995.  He then initiated an appeal with 
respect to the disability evaluation that was assigned, and 
in a May 1998 rating action, that evaluation was increased to 
100 percent, effective from April 19, 1995.  In June 1998, 
the veteran expressed his disagreement with the date from 
which the 100 percent rating was assigned, and it is this 
decision that the Board of Veterans' Appeals now addresses.  

Since the veteran has been assigned a 100 percent schedular 
evaluation for PTSD from the date when service connection for 
that disability was itself established, it will first be 
necessary to determine whether an earlier effective date for 
service connection for PTSD is warranted.  If that 
determination is favorable, then it will be necessary to 
determine whether the criteria for a 100 percent rating were 
present during this earlier period.  

A review of the record discloses that the veteran's initial 
application for service connection for PTSD was received in 
June 1995.  In this informal claim for benefits, set forth on 
a VA Form 21-4138 (Statement in Support of Claim), the 
veteran indicated that a VA psychiatrist suggested to him 
that he had PTSD.  He also noted that he began treatment for 
the disorder in June 1995.  Thereafter, the RO obtained 
copies of the veteran's medical records from the VA facility 
he had identified.  These showed that the veteran had been 
hospitalized between April 19, 1995 and May 10, 1995, and 
although the primary reason for this hospitalization was to 
treat cocaine dependence, it was also shown that the medical 
staff began a work-up of the veteran to determine whether he 
had PTSD.  Subsequently, an examination conducted for VA 
purposes took place in June 1995, which confirmed the 
diagnosis of PTSD.  As previously mentioned, the veteran was 
then awarded service connection for PTSD in an October 1995 
rating action, effective from April 19, 1995.  Although the 
veteran was initially assigned a 10 percent disability 
evaluation for PTSD, he was ultimately awarded a 100 percent 
schedular disability evaluation that was made effective from 
April 19, 1995.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (2000; see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  

As set forth above, the earliest medical record on which the 
presence of PTSD is suggested is the report from the 
veteran's VA hospitalization between April 19, 1995 and May 
10, 1995.  The earliest application for service connection 
for PTSD was received in June 1995, the same month when the 
diagnosis was confirmed following VA examination.  The 
veteran was then awarded service connection for PTSD 
effective from April 19, 1995, the date of his hospital 
admission.  

This foregoing evidence clearly demonstrates that the veteran 
first submitted an application for service connection for 
PTSD, more than one year after his February 1971 discharge 
from service.  It is obvious, therefore, that the assignment 
of an effective date for service connection for this 
disability as of the day following separation from service 
would be inconsistent with controlling law and regulation.  
Given that the veteran first submitted a claim for service 
connection for PTSD in June 1995 and the award of service 
connection for that disability at the 100 percent rate was 
ultimately made effective from April 1995, the date of the 
first diagnosis of PTSD and two months before the claim was 
received, there is no basis under controlling law and 
regulation to assign an effective date for service connection 
for PTSD, any earlier than April 1995.  Since service 
connection for PTSD may not be established any earlier than 
April 1995, and the veteran was assigned a 100 percent 
schedular disability evaluation effective from that date, 
there is no basis upon which to establish an effective date 
for a 100 percent rating, any earlier than that which has 
been currently assigned, April 19, 1995.  Accordingly, the 
veteran's appeal for an effective date earlier than April 19, 
1995, for a 100 percent schedular rating for PTSD must be 
denied.


ORDER

Entitlement to an effective date earlier than April 19, 1995, 
for a 100 percent schedular rating for PTSD is denied. 


REMAND

With respect to the veteran's claim for an increased rating 
for his right knee disability, the record shows that he 
initiated his claim in this regard in May 1995.  The veteran 
then underwent an examination in connection with this claim 
in June 1995.  This is the most recent VA examination of 
record of the veteran's knee and it obviously pre-dates the 
decision entered by the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals) in DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In DeLuca, the Court stressed that, in evaluating disability 
in a joint or joints, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court indicated that these determinations should be made by 
an examiner and should be portrayed by the examiner in terms 
of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  See Deluca, supra, 
at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Since the examination report currently of record does not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision before 
the Board enters its determination on the matter.  

In addition to the foregoing, at the hearing conducted by the 
undersigned, the veteran testified that he had been examined 
for VA purpose in February 2000.  Since the report from this 
examination has not been associated with the claims file, it 
would appear that all relevant records relating to the 
veteran's knee have not been obtained.  Accordingly, it will 
also be necessary to determine the locations at which the 
veteran was treated for his right knee during the appeal 
period, and then to attempt to obtain and associate with the 
claims file, legible copies of such treatment records.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is being 
returned to the RO for the following action:  

1.  The veteran should be asked to identify those 
places at which he has received treatment, if any, 
for his right knee disability since 1994.  After 
obtaining any appropriate authorization, the RO 
should then attempt to obtain and associate with 
the claims file copies of any records that the 
veteran has identified.  In particular, the RO 
should obtain any records of right knee treatment 
as may be located at the West Side VA Medical 
Center.  

2.  Next, the veteran should be scheduled for an 
examination to evaluate the nature and extent of 
his right knee disability.  All indicated tests, 
and any consultations deemed necessary, should be 
accomplished.  In addition, all examination reports 
should fully set forth the current complaints, 
pertinent clinical findings, and diagnoses 
affecting the knee.  In particular, it should be 
noted whether or not there is arthritis in the 
right knee joint.  The extent of any functional 
loss present in the right knee due to weakened 
movement, excess fatigability, incoordination or 
pain on use should also be noted.  Furthermore, the 
examiner should state whether any pain claimed by 
the veteran is supported by adequate pathology and 
is evidenced by his visible behavior.  Any 
additional impairment on use should be described in 
terms of the degree of additional range-of-motion 
loss, as per the DeLuca precedent, supra, and 
specific findings should be made regarding range of 
motion of the right knee, to include the extent to 
which that motion deviates from normal.  The level 
of pain on motion should also be described.  All 
opinions expressed should be supported by reference 
to pertinent evidence, and a complete rationale for 
any opinion expressed, with reference to supporting 
records, should be provided.  Before evaluating the 
veteran, the examiner should review the claims 
folder, and a notation to the effect that this 
review of the record was accomplished should be 
included as part of any examination report.

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.


4.  Next, the RO should enter its determination as 
to whether an increased rating is warranted for the 
veteran's right knee disability.  If the RO's 
determination as to the proper evaluation of the 
knee is favorable to the veteran, he should be 
asked whether it satisfies his appeal.  If the 
veteran replies in the negative, or not at all, he 
should be furnished a supplemental statement of the 
case addressing that issue.  After a reasonable 
opportunity to respond to this document has been 
provided, the case should then be returned to the 
Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 



